Title: General Orders, 11 July 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Thursday July 11th 1782
                     Parole
                     Countersigns
                  
                  The Inspector General having reported that many of the locks where the flints are good and well fastened do not give fire and that the fault is in the softness of the Hammers, which must be remided by having them properly hardened—The Touch holes of some of the new arms require also to be enlarged.  Commanding officers of regiment and companies will see that these, and any other small repairs which may be necessary are immediately effected, and that the arms are put and kept in the most perfect order for actual service.
                  To accomplish these purposes the regimental Armorers now retained at work in the publick shops are without delay to join their respective corps and to be employed under the direction of the brigade Quarter Master to whose particular charge the Travelling Forges are committed and who are ordered in the most explicit and positive manner to consider themselves responsible that the Armorers are made use of in no other business whatever but the reparation of Arms.
                  The Board to whom was recommitted the dispute of rank between Captn Lieutenant Jonathan Carey, and Lieutenant Nathaniel C. Allen of the 10th Massachusetts regiment—ReportThat Lieutenant Nathaniel C. Allen is entitled to the rank of Captain Lieutenant from the 30th of October 1779 and that Captn Lieutenant Jonathan Carey ought only to be considered as a Lieutt and take rank from the date of his Commission.
                  The Commander in Chief approves the report and Major General Heath will be pleased to direct that the Lieutenants of the Massachusetts line may be numbered accordingly.
                  After Orders
                  The farther Inspiction and Mustering of this Army is postponed untill monday the 15th instant, when it will recommence with the 2d Massachusetts Brigade—The 3d Brigade on the 17th and the 10th regiment on the 19th—The 1st Connecticutt Brigade the 21st—the 2d ditto the 23d and the 3d regiment of Artillery and sappers & Miners the 25th.
                  The Inspector will see the troops Manoeuvre the morning after their Inspection.N.B. No Orders were issued from Thursday July 11th untill Tuesday July 30th 1782.
               